[ex103warrantagrpsp001.jpg]
WARRANT AGREEMENT [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp002.jpg]
TABLE OF CONTENTS Page Article I Closing 1.1 Issuance
..............................................................................................................................
1 1.2 Initial Closing; Warrant Closing Date.
.............................................................................. 1
1.3 Interpretation
......................................................................................................................
2 Article II Representations and Warranties 2.1 Representations and Warranties
of the Company .............................................................. 3
Article III Covenants 3.1 Commercially Reasonable Efforts
.....................................................................................
6 3.2 Expenses
............................................................................................................................
7 3.3 Sufficiency of Authorized Common Stock; Exchange Listing
.......................................... 8 Article IV Additional Agreements
4.1 Investment
..........................................................................................................................
8 4.2 Legends
..............................................................................................................................
8 4.3 Certain Transactions
..........................................................................................................
9 4.4 Transfer of Warrants and Warrant Shares.
........................................................................ 9 4.5
Registration
Rights.............................................................................................................
9 4.6 Voting of Warrant Shares
................................................................................................
21 Article V Miscellaneous 5.1 Survival of Representations and Warranties
.................................................................... 21 5.2
Amendment
......................................................................................................................
21 5.3 Waiver of Conditions
.......................................................................................................
21 5.4 Governing Law: Submission to Jurisdiction, Etc.
...................................................... 21 5.5 Notices
.............................................................................................................................
21 5.6
Definitions........................................................................................................................
22 5.7 Assignment
......................................................................................................................
22 5.8 Severability
......................................................................................................................
22 -i- [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp003.jpg]
5.9 No Third Party Beneficiaries
...........................................................................................
23 -ii- [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp004.jpg]
LIST OF ANNEXES ANNEX A: FORM OF OPINION ANNEX B: FORM OF WARRANT SCHEDULE 1:
WARRANT SHARES FORMULA SCHEDULE 2: CAPITALIZATION SCHEDULE 3: REQUIRED
STOCKHOLDER APPROVALS -iii- [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp005.jpg]
INDEX OF DEFINED TERMS Location of Term Definition Affiliate Annex B Agreement
Recitals Appraisal Procedure Annex B Board of Directors 2.1(i) Business
Combination Annex B Business Day Annex B Capitalization Date 2.1(b) Closing
1.2(a) Common Stock Annex B Company Recitals Company Reports 2.1(j)(i) Exchange
Act Annex B Governmental Authority 5.6(a) Holder 4.5(k)(i) Indemnitee 4.5(g)(i)
Initial Closing 1.2(a) Lien 5.6(c) Material Adverse Effect 5.6(d) Organizational
Documents 5.6(e) Pending Underwritten Offering 4.5(l) Piggyback Registration
4.5(a)(iv) Promissory Note Recitals register; registered; registration
4.5(k)(ii) Registrable Securities 4.5(k)(iii) Registration Commencement Date
4.5(a)(i) Registration Expenses 4.5(k)(iv) Rule 144; Rule 144A; Rule 159A; Rule
405; Rule 415 4.5(k)(v) SEC 2.1(c) Securities Act Annex B Selling Expenses
4.5(k)(vi) Shelf Registration Statement 4.5(a)(ii) Special Registration 4.5(i)
Stockholder Proposals 3.1(b) Subsidiary 5.6(f) Transfer 4.4 Treasury Recitals
Warrant Closing Date 1.2(a) Warrants Recitals Warrant Shares Annex B -iv-
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp006.jpg]
WARRANT AGREEMENT dated as of April 20, 2020 (this “Agreement”), between
Allegiant Travel Company, a corporation organized under the laws of Nevada (the
“Company”) and the UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury”).
WHEREAS, the Company has requested that Treasury provide financial assistance to
the Recipient (as defined in the PSP Agreement) that shall exclusively be used
for the continuation of payment of employee wages, salaries, and benefits as is
permissible under Section 4112(a) of Title IV of the Coronavirus Aid, Relief,
and Economic Security Act, Pub. L. 116-136 (Mar. 27, 2020), as the same may be
amended form time to time (the “CARES Act”), and Treasury is willing to do so on
the terms and conditions set forth in the Payroll Support Program Agreement
dated as of April 20, 2020, between Allegiant Air, LLC and Treasury (the “PSP
Agreement”); and WHEREAS, as appropriate compensation to the Federal Government
of the United States of America for the provision of financial assistance under
the PSP Agreement, Allegiant Air, LLC has agreed to issue a note to be repaid to
Treasury on the terms and conditions set forth in the promissory note dated as
of April 20, 2020, issued by Allegiant Air, LLC, in the name of Treasury as the
holder (the “Promissory Note”) and agreed to issue in a private placement
warrants to purchase the number of shares of its Common Stock determined in
accordance with Schedule 1 to this Agreement (the “Warrants”) to Treasury; NOW,
THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows: Article I Closing 1.1 Issuance. (a) On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to issue to Treasury,
on each Warrant Closing Date, Warrants for a number of shares of Common Stock
determined by the formula set forth in Schedule 1. 1.2 Initial Closing; Warrant
Closing Date. (a) On the terms and subject to the conditions set forth in this
Agreement, the closing of the initial issuance of the Warrants (the “Initial
Closing”) will take place on the Closing Date (as defined in the Promissory
Note) or, if on the Closing Date the principal amount of the Promissory Note is
$0, the first date on which such principal amount is increased. A subsequent
closing will take place on the date of each increase, if any, of the principal
amount of the Promissory Note (each subsequent closing, together with the
Initial Closing, a “Closing” and each such date a “Warrant Closing Date”). (b)
On each Warrant Closing Date, the Company will issue to Treasury a duly executed
Warrant or Warrants for a number of shares of Common Stock determined by the
formula set forth in Schedule 1, as evidenced by one or more certificates dated
the Warrant Closing Date and bearing appropriate legends as hereinafter provided
for and in substantially the form attached hereto as Annex B. [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp007.jpg]
(c) On each Warrant Closing Date, the Company shall deliver to Treasury (i) a
written opinion from counsel to the Company (which may be internal counsel)
addressed to Treasury and dated as of such Warrant Closing Date, in
substantially the form attached hereto as Annex A and (ii) a certificate
executed by the chief executive officer, president, executive vice president,
chief financial officer, principal accounting officer, treasurer or controller
confirming that the representations and warranties of the Company in this
Agreement are true and correct with the same force and effect as though
expressly made at and as of such Warrant Closing Date and the Company has
complied with all agreements on its part to be performed or satisfied hereunder
at or prior to such Closing. (d) On the initial Warrant Closing Date, the
Company shall deliver to Treasury (i) such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of the chief
executive officer, president, executive vice president, chief financial officer,
principal accounting officer, treasurer or controller as Treasury may require
evidencing the identity, authority and capacity of each such officer thereof
authorized to act as such officer in connection with this Agreement and (ii)
customary resolutions or evidence of corporate authorization, secretary's
certificates and such other documents and certificates (including Organizational
Documents and good standing certificates) as Treasury may reasonably request
relating to the organization, existence and good standing of the Company and any
other legal matters relating to the Company, this Agreement, the Warrants or the
transactions contemplated hereby or thereby. 1.3 Interpretation. (a) When a
reference is made in this Agreement to “Recitals,” “Articles,” “Sections,” or
“Annexes” such reference shall be to a Recital, Article or Section of, or Annex
to, this Warrant Agreement, unless otherwise indicated. The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa.
References to “herein”, “hereof”, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. (b) Capitalized terms not defined herein have the meanings ascribed
thereto in Annex B. - 2 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp008.jpg]
Article II Representations and Warranties 2.1 Representations and Warranties of
the Company. The Company represents and warrants to Treasury that as of the date
hereof and each Warrant Closing Date (or such other date specified herein): (a)
Existence, Qualification and Power. The Company is duly organized or formed,
validly existing and, if applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, and the Company and each
Subsidiary (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the this Agreement and the Warrants, and (b) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, in each
case referred to in clause (a)(i) or (b), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. (b)
Capitalization. The authorized capital stock of the Company, and the outstanding
capital stock of the Company (including securities convertible into, or
exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth in Schedule 2. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Warrants, as of
the date hereof, the Company does not have outstanding any securities or other
obligations providing the holder the right to acquire Common Stock that is not
reserved for issuance as specified on Schedule 2, and the Company has not made
any other commitment to authorize, issue or sell any Common Stock. Since the
Capitalization Date, the Company has not issued any shares of Common Stock,
other than (i) shares issued upon the exercise of stock options or delivered
under other equity-based awards or other convertible securities or warrants
which were issued and outstanding on the Capitalization Date and disclosed on
Schedule 2 and (ii) shares disclosed on Schedule 2 as it may be updated by
written notice from the Company to Treasury in connection with each Warrant
Closing Date. (c) Listing. The Common Stock has been registered pursuant to
Section 12(b) of the Exchange Act and the shares of the Common Stock outstanding
on the date hereof are listed on a national securities exchange. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the listing of the
Common Stock on such national securities exchange, nor has the Company received
any notification that the Securities and Exchange Commission (the “SEC”) or such
exchange is contemplating terminating such registration or listing. The Company
is in compliance with applicable continued listing requirements of such exchange
in all material respects. (d) Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance - 3 -
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp009.jpg]
by, or enforcement against, the Company of this Agreement, except for such
approvals, consents, exemptions, authorizations, actions or notices that have
been duly obtained, taken or made and in full force and effect. (e) Execution
and Delivery; Binding Effect. This Agreement has been duly authorized, executed
and delivered by the Company. This Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity. (f) The
Warrants and Warrant Shares. Each Warrant has been duly authorized and, when
executed and delivered as contemplated hereby, will constitute a valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity. The
Warrant Shares have been duly authorized and reserved for issuance upon exercise
of the Warrants and when so issued in accordance with the terms of the Warrants
will be validly issued, fully paid and non-assessable, subject, if applicable,
to the approvals of its stockholders set forth on Schedule 3. (g) Authorization,
Enforceability. (i) The Company has the corporate power and authority to execute
and deliver this Agreement and the Warrants and, subject, if applicable, to the
approvals of its stockholders set forth on Schedule 3, to carry out its
obligations hereunder and thereunder (which includes the issuance of the
Warrants and Warrant Shares). The execution, delivery and performance by the
Company of this Agreement and the Warrants and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or other organizational action on the part of the Company
and its stockholders, and no further approval or authorization is required on
the part of the Company, subject, in each case, if applicable, to the approvals
of its stockholders set forth on Schedule 3. (ii) The execution, delivery and
performance by the Company of this Agreement do not and will not (a) contravene
the terms of its Organizational Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (as defined in the
Promissory Note) under, or require any payment to be made under (i) any material
Contractual Obligation to which the Company is a party or affecting the Company
or the properties of the Company or any Subsidiary or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Company or any Subsidiary or its property is subject or (c) violate
any Law, except to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect. (iii) Other than any current report
on Form 8-K required to be filed with the SEC (which shall be made on or before
the date on which it is required to be filed), such - 4 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp010.jpg]
filings and approvals as are required to be made or obtained under any state
“blue sky” laws, the filing of any proxy statement contemplated by Section 3.1
and such filings and approvals as have been made or obtained, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Authority is required to be made or obtained by the Company in
connection with the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the issuance of the Warrants
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (h) Anti-takeover Provisions and Rights Plan. The Board of
Directors of the Company (the “Board of Directors”) has taken all necessary
action, and will in the future take any necessary action, to ensure that the
transactions contemplated by this Agreement and the Warrants and the
consummation of the transactions contemplated hereby and thereby, including the
exercise of the Warrants in accordance with their terms, will be exempt from any
anti- takeover or similar provisions of the Company’s Organizational Documents,
and any other provisions of any applicable “moratorium”, “control share”, “fair
price”, “interested stockholder” or other anti-takeover laws and regulations of
any jurisdiction, whether existing on the date hereof or implemented after the
date hereof. The Company has taken all actions necessary, and will in the future
take any necessary action, to render any stockholders’ rights plan of the
Company inapplicable to this Agreement and the Warrants and the consummation of
the transactions contemplated hereby and thereby, including the exercise of the
Warrants by Treasury in accordance with its terms. (i) Reports. (i) Since
December 31, 2017, the Company and each Subsidiary has timely filed all reports,
registrations, documents, filings, statements and submissions, together with any
amendments thereto, that it was required to file with any Governmental Authority
(the foregoing, collectively, the “Company Reports”) and has paid all fees and
assessments due and payable in connection therewith, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of their respective dates of filing, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Authority. In the case of each
such Company Report filed with or furnished to the SEC, such Company Report (A)
did not, as of its date or if amended prior to the date hereof, as of the date
of such amendment, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, and (B)
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act. With respect to all other Company
Reports, the Company Reports were complete and accurate in all material respects
as of their respective dates. No executive officer of the Company or any
Subsidiary has failed in any respect to make the certifications required of him
or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002. - 5 -
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp011.jpg]
(ii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
(j) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Warrants under the Securities Act, and the rules
and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder), which might subject the offering, issuance or sale of
any of the Warrants to Treasury pursuant to this Agreement to the registration
requirements of the Securities Act. (k) Brokers and Finders. No broker, finder
or investment banker is entitled to any financial advisory, brokerage, finder’s
or other fee or commission in connection with this Agreement or the Warrants or
the transactions contemplated hereby or thereby based upon arrangements made by
or on behalf of the Company or any Subsidiary for which Treasury could have any
liability. Article III Covenants 3.1 Commercially Reasonable Efforts. (a)
Subject to the terms and conditions of this Agreement, each of the parties will
use its commercially reasonable efforts in good faith to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or desirable, or advisable under applicable laws, to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end. (b) If the Company is required to
obtain any stockholder approvals set forth on Schedule 3, then the Company shall
comply with this Section 3.1(b) and Section 3.1(c). The Company shall call a
special meeting of its stockholders, as promptly as practicable following the
Initial Closing, to vote on proposals (collectively, the “Stockholder
Proposals”) to (i) approve the exercise of the Warrants for Common Stock for
purposes of the rules of the national securities exchange on which the Common
Stock is listed and/or (ii) amend the Company’s Organizational Documents to
increase the number of authorized shares of Common Stock to at least such number
as shall be sufficient to permit the full exercise of the Warrants for Common
Stock and comply with the other provisions of this Section 3.1(b) and Section
3.1(c). The Board - 6 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp012.jpg]
of Directors shall recommend to the Company’s stockholders that such
stockholders vote in favor of the Stockholder Proposals. In connection with such
meeting, the Company shall prepare (and Treasury will reasonably cooperate with
the Company to prepare) and file with the SEC as promptly as practicable (but in
no event more than ten Business Days after the Initial Closing) a preliminary
proxy statement, shall use its reasonable best efforts to respond to any
comments of the SEC or its staff thereon and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than five Business Days after clearance thereof by the
SEC, and shall use its reasonable best efforts to solicit proxies for such
stockholder approval of the Stockholder Proposals. The Company shall notify
Treasury promptly of the receipt of any comments from the SEC or its staff with
respect to the proxy statement and of any request by the SEC or its staff for
amendments or supplements to such proxy statement or for additional information
and will supply Treasury with copies of all correspondence between the Company
or any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of Treasury and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with Treasury prior to filing any proxy statement, or any
amendment or supplement thereto, and provide Treasury with a reasonable
opportunity to comment thereon. In the event that the approval of any of the
Stockholder Proposals is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
recommend approval of) each such proposal at a meeting of its stockholders no
less than once in each subsequent six-month period beginning on September 30,
2020 until all such approvals are obtained or made. (c) None of the information
supplied by the Company or any of the Company Subsidiaries for inclusion in any
proxy statement in connection with any such stockholders meeting of the Company
will, at the date it is filed with the SEC, when first mailed to the Company’s
stockholders and at the time of any stockholders meeting, and at the time of any
amendment or supplement thereof, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. 3.2 Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by Treasury (including the reasonable fees, charges and
disbursements of any counsel for Treasury) in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Warrants, any other agreements or documents executed in connection herewith or
therewith, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by Treasury
(including the fees, charges and disbursements of any counsel for Treasury), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the Warrants, any other agreements or documents executed in
connected herewith or therewith, or any - 7 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp013.jpg]
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including all such out-of- pocket expenses incurred during any
workout, restructuring, negotiations or enforcement in respect of such Warrant
Agreement, Warrant and other agreements or documents executed in connection
herewith or therewith. 3.3 Sufficiency of Authorized Common Stock; Exchange
Listing. During the period from each Warrant Closing Date (or, if the approval
of the Stockholder Proposals is required, the date of such approval) until the
date on which no Warrants remain outstanding, the Company shall at all times
have reserved for issuance, free of preemptive or similar rights, a sufficient
number of authorized and unissued Warrant Shares to effectuate such exercise.
Nothing in this Section 3.3 shall preclude the Company from satisfying its
obligations in respect of the exercise of the Warrants by delivery of shares of
Common Stock which are held in the treasury of the Company. As soon as
reasonably practicable following each Warrant Closing Date, the Company shall,
at its expense, cause the Warrant Shares to be listed on the same national
securities exchange on which the Common Stock is listed, subject to official
notice of issuance, and shall maintain such listing for so long as any Common
Stock is listed on such exchange. The Company will use commercially reasonable
efforts to maintain the listing of Common Stock on such national securities
exchange so long as any Warrants or Warrant Shares remain outstanding. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on such exchange. The foregoing shall not preclude the Company from undertaking
any transaction set forth in Section 4.3 subject to compliance with that
provision. Article IV Additional Agreements 4.1 Investment Purposes. Treasury
acknowledges that the Warrants and the Warrant Shares have not been registered
under the Securities Act or under any state securities laws. Treasury (a) is
acquiring the Warrants pursuant to an exemption from registration under the
Securities Act solely for investment without a view to sell and with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws; (b) will not sell or otherwise
dispose of any of the Warrants or the Warrant Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws; and (c) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Warrants and the
Warrant Shares and of making an informed investment decision. 4.2 Legends. (a)
Treasury agrees that all certificates or other instruments representing the
Warrants and the Warrant Shares will bear a legend substantially to the
following effect: “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE - 8 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp014.jpg]
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.” (b) In the event that any
Warrants or Warrant Shares (i) become registered under the Securities Act or
(ii) are eligible to be transferred without restriction in accordance with Rule
144 or another exemption from registration under the Securities Act (other than
Rule 144A), the Company shall issue new certificates or other instruments
representing such Warrants or Warrant Shares, which shall not contain the legend
in Section 4.2(a) above; provided that Treasury surrenders to the Company the
previously issued certificates or other instruments. 4.3 Certain Transactions.
The Company will not merge or consolidate with, or sell, transfer or lease all
or substantially all of its property or assets to, any other party unless the
successor, transferee or lessee party (or its ultimate parent entity), as the
case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, agreement and condition
of this Agreement and the Warrants to be performed and observed by the Company.
4.4 Transfer of Warrants and Warrant Shares. Subject to compliance with
applicable securities laws, Treasury shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Warrants or
Warrant Shares at any time, and the Company shall take all steps as may be
reasonably requested by Treasury to facilitate the Transfer of the Warrants and
the Warrant Shares. 4.5 Registration Rights. (a) Registration. (i) Subject to
the terms and conditions of this Agreement, the Company covenants and agrees
that on or before the earlier of (A) 30 days after the date on which all
Warrants that may be issued pursuant to this Agreement have been issued and (B)
September 30, 2020 (the end of such period, the “Registration Commencement
Date”), the Company shall prepare and file with the SEC a Shelf Registration
Statement covering the maximum number of Registrable Securities (or otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Registrable Securities) that may be issued pursuant to this Agreement and
any Warrants outstanding at that time, and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective and
to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no Registrable Securities remaining (including by refiling
such Shelf Registration Statement (or a new Shelf Registration Statement) if the
initial Shelf Registration Statement expires). So long as the Company is a
well-known seasoned issuer (as defined in Rule 405 under the Securities - 9 -
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp015.jpg]
Act) at the time of filing of the Shelf Registration Statement with the SEC,
such Shelf Registration Statement shall be designated by the Company as an
automatic Shelf Registration Statement. Notwithstanding the foregoing, if on the
date hereof the Company is not eligible to file a registration statement on Form
S-3, then the Company shall not be obligated to file a Shelf Registration
Statement unless and until it is so eligible and is requested to do so in
writing by Treasury. (ii) Any registration pursuant to Section 4.5(a)(i) shall
be effected by means of a shelf registration on an appropriate form under Rule
415 under the Securities Act (a “Shelf Registration Statement”). If Treasury or
any other Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the total number of Warrant Shares and Warrants expected to be sold in
such offering exceeds, or are exercisable for, at least 20% of the total number
of Warrant Shares for which Warrants issued under this Agreement could be
exercised (giving effect to the anti-dilution adjustments in Warrants); and
provided, further that the Company shall not be required to facilitate more than
two completed underwritten offerings within any 12-month period. The lead
underwriters in any such distribution shall be selected by the Holders of a
majority of the Registrable Securities to be distributed. (iii) The Company
shall not be required to effect a registration (including a resale of
Registrable Securities from an effective Shelf Registration Statement) or an
underwritten offering pursuant to Section 4.5(a): (A) prior to the Registration
Commencement Date; (B) with respect to securities that are not Registrable
Securities; or (C) if the Company has notified Treasury and all other Holders
that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its securityholders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration or offering
for a period of not more than 45 days after receipt of the request of Treasury
or any other Holder; provided that such right to delay a registration or
underwritten offering shall be exercised by the Company (1) only if the Company
has generally exercised (or is concurrently exercising) similar black-out rights
against holders of similar securities that have registration rights and (2) not
more than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period. The Company shall notify the Holders of the
date of any anticipated termination of any such deferral period prior to such
date. (iv) If during any period when an effective Shelf Registration Statement
is not available, the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 4.5(a)(i) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to Treasury and all other Holders of its
intention to effect such a registration (but in no event less than ten days
prior to the anticipated filing date) and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests - 10 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp016.jpg]
for inclusion therein within ten Business Days after the date of the Company’s
notice (a “Piggyback Registration”). Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth Business Day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.5(a)(iv) prior to the
effectiveness of such registration, whether or not Treasury or any other Holders
have elected to include Registrable Securities in such registration. (v) If the
registration referred to in Section 4.5(a)(iv) is proposed to be underwritten,
the Company will so advise Treasury and all other Holders as a part of the
written notice given pursuant to Section 4.5(a)(iv). In such event, the right of
Treasury and all other Holders to registration pursuant to Section 4.5(a) will
be conditioned upon such persons’ participation in such underwriting and the
inclusion of such person’s Registrable Securities in the underwriting if such
securities are of the same class of securities as the securities to be offered
in the underwritten offering, and each such person will (together with the
Company and the other persons distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company;
provided that Treasury (as opposed to other Holders) shall not be required to
indemnify any person in connection with any registration. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriters
and Treasury (if Treasury is participating in the underwriting). (vi) If either
(x) the Company grants “piggyback” registration rights to one or more third
parties to include their securities in an underwritten offering under the Shelf
Registration Statement pursuant to Section 4.5(a)(ii) or (y) a Piggyback
Registration under Section 4.5(a)(iv) relates to an underwritten offering on
behalf of the Company, and in either case the managing underwriters advise the
Company that in their reasonable opinion the number of securities requested to
be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company will include in such
offering only such number of securities that in the reasonable opinion of such
managing underwriters can be sold without adversely affecting the marketability
of the offering (including an adverse effect on the per share offering price),
which securities will be so included in the following order of priority: (A)
first, in the case of a Piggyback Registration under Section 4.5(a)(iv), the
securities the Company proposes to sell, (B) then the Registrable Securities of
Treasury and all other Holders who have requested inclusion of Registrable
Securities pursuant to Section 4.5(a)(ii) or Section 4.5(a)(iv), as applicable,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such person and (C) lastly, any other securities of the Company that
have been requested to be so included, subject to the terms of this Agreement;
provided, however, that if the Company has, prior to the date hereof, entered
into an agreement with respect to its securities that is inconsistent with the
order of priority contemplated hereby then it shall apply the order of priority
in such conflicting agreement to the extent that this Agreement would otherwise
result in a breach under such agreement. - 11 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp017.jpg]
(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered. (c) Obligations of the Company. The Company shall use its reasonable
best efforts, for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to not become an ineligible issuer
(as defined in Rule 405 under the Securities Act) and to remain a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) if it has such
status on the date hereof or becomes eligible for such status in the future. In
addition, whenever required to effect the registration of any Registrable
Securities or facilitate the distribution of Registrable Securities pursuant to
an effective Shelf Registration Statement, the Company shall, as expeditiously
as reasonably practicable: (i) Prepare and file with the SEC a prospectus
supplement with respect to a proposed offering of Registrable Securities
pursuant to an effective registration statement, subject to Section 4.5(d), keep
such registration statement effective and keep such prospectus supplement
current until the securities described therein are no longer Registrable
Securities. The plan of distribution included in such registration statement
shall include, among other things, an underwritten offering, ordinary brokerage
transactions and transactions in which the broker-dealer solicits purchasers,
block trades, privately negotiated transactions, the writing or settlement of
options or other derivative transactions and any other method permitted pursuant
to applicable law, and any combination of any such methods of sale. (ii) Prepare
and file with the SEC such amendments and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement. (iii) Furnish to the Holders
and any underwriters such number of copies of the applicable registration
statement and each such amendment and supplement thereto (including in each case
all exhibits) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned or to be distributed by them. (iv) Use its
reasonable best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders or any managing
underwriter(s), to keep such registration or qualification in effect for so long
as such registration statement remains in effect, and to take any other action
which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by such Holder;
provided that the Company shall not - 12 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp018.jpg]
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions. (v) Notify each Holder of Registrable Securities at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the applicable
prospectus, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. (vi) Give written notice to the Holders: (A) when any registration
statement filed pursuant to Section 4.5(a) or any amendment thereto has been
filed with the SEC (except for any amendment effected by the filing of a
document with the SEC pursuant to the Exchange Act) and when such registration
statement or any post-effective amendment thereto has become effective; (B) of
any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information; (C)
of the issuance by the SEC of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose;
(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (E) of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and (F) if at any time
the representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 4.5(c)(x) cease to be true and correct. (vii)
Use its reasonable best efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of any registration statement referred
to in Section 4.5(c)(vi)(C) at the earliest practicable time. (viii) Upon the
occurrence of any event contemplated by Section 4.5(c)(v), 4.5(c)(vi)(E) or
4.5(d), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document - 13 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp019.jpg]
so that, as thereafter delivered to the Holders and any underwriters, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.5(c)(vi)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holders’ or underwriters’ possession. The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days. The Company shall notify the Holders of the date of any anticipated
termination of any such suspension period prior to such date. (ix) Use
reasonable best efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or any
managing underwriter(s). (x) If an underwritten offering is requested pursuant
to Section 4.5(a)(ii), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”, similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (B) use its reasonable best efforts to furnish the
underwriters with opinions and “10b-5” letters of counsel to the Company,
addressed to the managing underwriter(s), if any, covering the matters
customarily covered in such opinions and letters requested in underwritten
offerings, (C) use its reasonable best efforts to obtain “cold comfort” letters
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the Shelf Registration Statement) who have certified the financial
statements included in such Shelf Registration Statement, addressed to each of
the managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters, (D)
if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures customary in underwritten offerings
(provided that Treasury shall not be obligated to provide any indemnity), and
(E) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority of the Registrable Securities being sold in connection
therewith, their counsel and the managing - 14 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp020.jpg]
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. (xi) Make available for
inspection by a representative of Holders that are selling stockholders, the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Holders or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company, and cause the officers,
directors and employees of the Company to supply all information in each case
reasonably requested (and of the type customarily provided in connection with
due diligence conducted in connection with a registered public offering of
securities) by any such representative, managing underwriter(s), attorney or
accountant in connection with such Shelf Registration Statement. (xii) Use
reasonable best efforts to cause all such Registrable Securities to be listed on
each national securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any national securities exchange, use its reasonable best efforts
to cause all such Registrable Securities to be listed on such securities
exchange as Treasury may designate. (xiii) If requested by Holders of a majority
of the Registrable Securities being registered and/or sold in connection
therewith, or the managing underwriter(s), if any, promptly include in a
prospectus supplement or amendment such information as the Holders of a majority
of the Registrable Securities being registered and/or sold in connection
therewith or managing underwriter(s), if any, may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such amendment as soon as
practicable after the Company has received such request. (xiv) Timely provide to
its security holders earning statements satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder. (d) Suspension of Sales.
Upon receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, Treasury and each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities until Treasury and/or Holder has received copies of a supplemented or
amended prospectus or prospectus supplement, or until Treasury and/or such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, Treasury and/or such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in Treasury
and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The - 15 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp021.jpg]
total number of days that any such suspension may be in effect in any 12-month
period shall not exceed 90 days. The Company shall notify Treasury prior to the
anticipated termination of any such suspension period of the date of such
anticipated termination (e) Termination of Registration Rights. A Holder’s
registration rights as to any securities held by such Holder shall not be
available unless such securities are Registrable Securities. (f) Furnishing
Information. (i) Neither Treasury nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company. (ii) It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to Section 4.5(c) that Treasury and/or the selling Holders and the
underwriters, if any, shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities. (g) Indemnification. (i) The Company
agrees to indemnify each Holder and, if a Holder is a person other than an
individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan - 16 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp022.jpg]
of distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (B) offers
or sales effected by or on behalf of such Indemnitee “by means of” (as defined
in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company. (ii) If the indemnification provided for
in Section 4.5(g)(i) is unavailable to an Indemnitee with respect to any losses,
claims, damages, actions, liabilities, costs or expenses referred to therein or
is insufficient to hold the Indemnitee harmless as contemplated therein, then
the Company, in lieu of indemnifying such Indemnitee, shall contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages, actions, liabilities, costs or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations. The
relative fault of the Company, on the one hand, and of the Indemnitee, on the
other hand, shall be determined by reference to, among other factors, whether
the untrue statement of a material fact or omission to state a material fact
relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this Section
4.5(g)(ii) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 4.5(g)(i). No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation. (h) Assignment of Registration Rights. The rights of Treasury
to registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by Treasury to a transferee or assignee of Registrable Securities in
connection with a transfer of a total number of Warrant Shares and/or Warrants
exercisable for at least 20% of the total number of Warrant Shares for which
Warrants issued and to be issued under this Agreement could be exercised (giving
effect to the anti-dilution adjustments in Warrants); provided, however, the
transferor shall, within ten days after such transfer, furnish to the Company
written notice of the name and address of such transferee or assignee and the
number and type of Registrable Securities that are being assigned. (i) Clear
Market. With respect to any underwritten offering of Registrable Securities by
Treasury or other Holders pursuant to this Section 4.5, the Company agrees not
to effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any Shelf Registration
Statement (other than such registration or a Special Registration) covering, in
the case of an underwritten offering of Common Stock or Warrants, any of its
equity securities, or, in each case, any securities convertible into or
exchangeable or exercisable for such securities, during the period not to exceed
30 days following the effective date of such offering. The Company also agrees
to cause such of its directors and senior executive officers to execute and
deliver customary lock-up agreements in such form and for - 17 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp023.jpg]
such time period up to 30 days as may be requested by the managing underwriter.
“Special Registration” means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or Company Subsidiaries or in connection with dividend reinvestment plans. (j)
Rule 144; Rule 144A. With a view to making available to Treasury and Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to: (i) make and keep adequate public
information available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the date hereof; (ii) (A) file with the SEC, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act, and (B) if at any time the Company is not required to file such
reports, make available, upon the request of any Holder, such information
necessary to permit sales pursuant to Rule 144A (including the information
required by Rule 144A(d)(4) under the Securities Act); (iii) so long as Treasury
or a Holder owns any Registrable Securities, furnish to Treasury or such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as Treasury or Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities to the public without registration;
provided, however, that the availability of the foregoing reports on the EDGAR
filing system of the SEC will be deemed to satisfy the foregoing delivery
requirements; and (iv) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act. (k)
As used in this Section 4.5, the following terms shall have the following
respective meanings: (i) “Holder” means Treasury and any other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 4.5(h) hereof. (ii)
“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (B)
filing a prospectus and/or - 18 - [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp024.jpg]
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3. (iii) “Registrable Securities” means (A) the Warrants
(subject to Section 4.5(p)) and (B) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in the
foregoing clause (A) by way of conversion, exercise or exchange thereof,
including the Warrant Shares, or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization, provided that,
once issued, such securities will not be Registrable Securities when (1) they
are sold pursuant to an effective registration statement under the Securities
Act, (2) except as provided below in Section 4.5(o), they may be sold pursuant
to Rule 144 without limitation thereunder on volume or manner of sale, (3) they
shall have ceased to be outstanding or (4) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities. No Registrable Securities may be
registered under more than one registration statement at any one time. (iv)
“Registration Expenses” mean all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Section 4.5, including all registration, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Treasury’s counsel (if
Treasury is participating in the registered offering), and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses. (v) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule
405” and “Rule 415” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time. (vi) “Selling Expenses” mean all discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of Treasury’s counsel included in Registration Expenses). (l) At
any time, any holder of Securities (including any Holder) may elect to forfeit
its rights set forth in this Section 4.5 from that date forward; provided, that
a Holder forfeiting such rights shall nonetheless be entitled to participate
under Section 4.5(a)(iv) – (vi) in any Pending Underwritten Offering to the same
extent that such Holder would have been entitled to if the holder had not
withdrawn; and provided, further, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 4.5(f) with respect to any prior
registration or Pending Underwritten Offering. “Pending Underwritten Offering”
means, with respect to any Holder forfeiting its rights pursuant to this Section
4.5(l), any underwritten offering of Registrable Securities in which such Holder
has advised the Company of its intent to register its - 19 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp025.jpg]
Registrable Securities either pursuant to Section 4.5(a)(ii) or 4.5(a)(iv) prior
to the date of such Holder’s forfeiture. (m) Specific Performance. The parties
hereto acknowledge that there would be no adequate remedy at law if the Company
fails to perform any of its obligations under this Section 4.5 and that Treasury
and the Holders from time to time may be irreparably harmed by any such failure,
and accordingly agree that Treasury and such Holders, in addition to any other
remedy to which they may be entitled at law or in equity, to the fullest extent
permitted and enforceable under applicable law shall be entitled to compel
specific performance of the obligations of the Company under this Section 4.5 in
accordance with the terms and conditions of this Section 4.5. (n) No
Inconsistent Agreements. The Company shall not, on or after the date hereof,
enter into any agreement with respect to its securities that may impair the
rights granted to Treasury and the Holders under this Section 4.5 or that
otherwise conflicts with the provisions hereof in any manner that may impair the
rights granted to Treasury and the Holders under this Section 4.5. In the event
the Company has, prior to the date hereof, entered into any agreement with
respect to its securities that is inconsistent with the rights granted to
Treasury and the Holders under this Section 4.5 (including agreements that are
inconsistent with the order of priority contemplated by Section 4.5(a)(vi)) or
that may otherwise conflict with the provisions hereof, the Company shall use
its reasonable best efforts to amend such agreements to ensure they are
consistent with the provisions of this Section 4.5. Any transaction entered into
by the Company that would reasonably be expected to require the inclusion in a
Shelf Registration Statement or any Company Report filed with the SEC of any
separate financial statements pursuant to Rule 3-05 of Regulation S-X or pro
forma financial statements pursuant to Article 11 of Regulation S-X shall
include provisions requiring the Company’s counterparty to provide any
information necessary to allow the Company to comply with its obligation
hereunder. (o) Certain Offerings by Treasury. In the case of any securities held
by Treasury that cease to be Registrable Securities solely by reason of clause
(2) in the definition of “Registrable Securities,” the provisions of Sections
4.5(a)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(c), Section 4.5(g)
and Section 4.5(i) shall continue to apply until such securities otherwise cease
to be Registrable Securities. In any such case, an “underwritten” offering or
other disposition shall include any distribution of such securities on behalf of
Treasury by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker- dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution. (p)
Registered Sales of the Warrants. The Holders agree to sell the Warrants or any
portion thereof under the Shelf Registration Statement only beginning 30 days
after notifying the Company of any such sale, during which 30-day period
Treasury and all Holders of the Warrants shall take reasonable steps to agree to
revisions to the Warrants, at the expense of the Company, to permit a public
distribution of the Warrants, including entering into a revised warrant
agreement, appointing a warrant agent, and making the securities eligible for
book entry clearing and settlement at the Depositary Trust Company. - 20 -
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp026.jpg]
4.6 Voting of Warrant Shares. Notwithstanding anything in this Agreement to the
contrary, Treasury shall not exercise any voting rights with respect to the
Warrant Shares. Article V Miscellaneous 5.1 Survival of Representations and
Warranties. The representations and warranties of the Company made herein or in
any certificates delivered in connection with the Initial Closing or any
subsequent Closing shall survive such Closing without limitation. 5.2 Amendment.
No amendment of any provision of this Agreement will be effective unless made in
writing and signed by an officer or a duly authorized representative of each
party; provided that Treasury may unilaterally amend any provision of this
Agreement to the extent required to comply with any changes after the date
hereof in applicable federal statutes. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative of any rights or remedies provided by law.
5.3 Waiver of Conditions. No waiver will be effective unless it is in a writing
signed by a duly authorized officer of the waiving party that makes express
reference to the provision or provisions subject to such waiver. 5.4 Governing
Law: Submission to Jurisdiction, Etc. This Agreement will be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Warrants or the transactions contemplated hereby or thereby,
and (b) that notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 5.5 and (ii) Treasury in
accordance with federal law. To the extent permitted by applicable law, each of
the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the Warrants or the
transactions contemplated hereby or thereby. 5.5 Notices. Any notice, request,
instruction or other document to be given hereunder by any party to the other
will be in writing and will be deemed to have been duly given (a) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
or (b) on the second Business Day following the date of dispatch if delivered by
a recognized next day courier service. All notices to the Company shall be
delivered as set forth below, or pursuant to such other instruction as may be
designated in writing by the Company to Treasury. All notices to Treasury shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by Treasury to the Company. If to the Company: - 21 -
[AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp027.jpg]
Allegiant Travel Company 1201 N. Town Center Drive Las Vegas, NV, 89144
Attention: Gregory Anderson Telephone: 702-830-8520 If to Treasury: United
States Department of the Treasury 1500 Pennsylvania Avenue, NW, Room 2312
Washington, D.C. 20220 Attention: Assistant General Counsel (Banking and
Finance) 5.6 Definitions. (a) The term “Governmental Authority” means the
government of the United States of America or any other nation, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
(b) The term “Laws” has the meaning ascribed thereto in the Promissory Note. (c)
The term “Lien” has the meaning ascribed thereto in the Promissory Note. (d) The
term “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; or (b) a material adverse effect
on (i) the ability of the Company to perform its obligations under this
Agreement or any Warrant or (ii) the legality, validity, binding effect or
enforceability against the Company of this Agreement or any Warrant to which it
is a party. (e) The term “Organizational Documents” has the meaning ascribed
thereto in the Promissory Note. (f) The term “Subsidiary” has the meaning
ascribed thereto in the Promissory Note. 5.7 Assignment. Neither this Agreement
nor any right, remedy, obligation nor liability arising hereunder or by reason
hereof shall be assignable by any party hereto without the prior written consent
of the other party, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void, except (a) an
assignment, in the case of a Business Combination where such party is not the
surviving entity, or a sale of substantially all of its assets, to the entity
which is the survivor of such Business Combination or the purchaser in such sale
and (b) as provided in Section 4.5. 5.8 Severability. If any provision of this
Agreement or the Warrants, or the application thereof to any person or
circumstance, is determined by a court of competent - 22 - [AM_ACTIVE
402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp028.jpg]
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties. 5.9 No Third Party Beneficiaries. Nothing
contained in this Agreement, expressed or implied, is intended to confer upon
any person or entity other than the Company and Treasury any benefit, right or
remedies, except that the provisions of Section 4.5 shall inure to the benefit
of the persons referred to in that Section. * * * [Signature page follows] - 23
- [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp029.jpg]




--------------------------------------------------------------------------------



 
[ex103warrantagrpsp030.jpg]




--------------------------------------------------------------------------------



 
[ex103warrantagrpsp031.jpg]
ANNEX A FORM OF OPINION (a) The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the state
of its incorporation. (b) Each of the Warrants has been duly authorized and,
when executed and delivered as contemplated by the Agreement, will constitute a
valid and legally binding obligation of the Company enforceable against the
Company in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity. (c) The shares of Common Stock issuable upon
exercise of the Warrants have been duly authorized and reserved for issuance
upon exercise of the Warrants and when so issued in accordance with the terms of
the Warrants will be validly issued, fully paid and non-assessable [insert, if
applicable: , subject to the approvals of the Company’s stockholders set forth
on Schedule 3]. (d) The Company has the corporate power and authority to execute
and deliver the Agreement and the Warrants and [insert, if applicable: , subject
to the approvals of the Company’s stockholders set forth on Schedule 3] to carry
out its obligations thereunder (which includes the issuance of the Warrants and
Warrant Shares). (e) The execution, delivery and performance by the Company of
the Agreement and the Warrants and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company [insert, if applicable: ,
subject, in each case, to the approvals of the Company’s stockholders set forth
on Schedule 3]. (f) The Agreement is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity; provided,
however, such counsel need express no opinion with respect to Section 4.5(g) or
the severability provisions of the Agreement insofar as Section 4.5(g) is
concerned. (g) No registration of the Warrant and the Common Stock issuable upon
exercise of the Warrant under the U.S. Securities Act of 1933, as amended, is
required for the offer and sale of the Warrant or the Common Stock issuable upon
exercise of the Warrant by the Company to the Holder pursuant to and in the
manner contemplated by this Agreement. (h) The Company is not required to be
registered as an investment company under the Investment Company Act of 1940, as
amended. [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp032.jpg]
ANNEX B FORM OF WARRANT [SEE ATTACHED] [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp033.jpg]
FORM OF WARRANT TO PURCHASE COMMON STOCK THE SECURITIES REPRESENTED BY THIS
INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS. WARRANT to purchase
Shares of Common Stock of Issue Date: 1. Definitions. Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated. “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.
“Aggregate Net Cash Settlement Amount” has the meaning ascribed thereto in
Section 2(i). “Aggregate Net Share Settlement Amount” has the meaning ascribed
thereto in Section 2(ii). “Appraisal Procedure” means a procedure whereby two
independent appraisers, one chosen by the Company and one by the Original
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 10 days after the Appraisal Procedure is invoked. If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent appraiser shall be chosen within 10 days
thereafter by the mutual consent of such first two appraisers. The decision of
the third appraiser so appointed and chosen shall be given within 30 days after
the selection of such third appraiser. If three appraisers shall be appointed
and the determination of one appraiser is disparate from the middle
determination by more than twice the amount by which the other determination is
disparate from the middle determination, then the determination of such
appraiser shall be excluded, the remaining two determinations shall be averaged
and such average shall be binding and conclusive upon the



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp034.jpg]
Company and the Original Warrantholder; otherwise, the average of all three
determinations shall be binding upon the Company and the Original Warrantholder.
The costs of conducting any Appraisal Procedure shall be borne by the Company.
“Average Market Price” means, with respect to any security, the arithmetic
average of the Market Price of such security for the 15 consecutive trading day
period ending on and including the trading day immediately preceding the
determination date. “Board of Directors” means the board of directors of the
Company, including any duly authorized committee thereof. “Business Combination”
means a merger, consolidation, statutory share exchange or similar transaction
that requires the approval of the Company’s stockholders. “Business Day” means
any day except Saturday, Sunday and any day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental actions to close; provided that banks shall be deemed to be
generally open for business in the event of a “shelter in place” or similar
closure of physical branch locations at the direction of any governmental entity
if such banks’ electronic funds transfer system (including wire transfers) are
open for use by customers on such day. “Capital Stock” means (A) with respect to
any Person that is a corporation or company, any and all shares, interests,
participations or other equivalents (however designated) of capital or capital
stock of such Person and (B) with respect to any Person that is not a
corporation or company, any and all partnership or other equity interests of
such Person. “Charter” means, with respect to any Person, its certificate or
articles of incorporation, articles of association, or similar organizational
document. “Common Stock” means common stock of the Company, par value $[___]
subject to adjustment as provided in Section 13(E). “Company” means the Person
whose name, corporate or other organizational form and jurisdiction of
organization is set forth in Item 1 of Schedule A hereto. “conversion” has the
meaning set forth in Section 13(B). “convertible securities” has the meaning set
forth in Section 13(B). “Depositary” means The Depositary Trust Company, its
nominees and their respective successors. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, or any successor statute, and the rules and
regulations promulgated thereunder. “Exercise Date” means each date a Notice of
Exercise substantially in the form annexed hereto is delivered to the Company in
accordance with Section 2 hereof. B-2 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp035.jpg]
“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto,
subject to adjustment as contemplated herein. “Expiration Time” has the meaning
set forth in Section 3. “Fair Market Value” means, with respect to any security
or other property, the fair market value of such security or other property as
determined by the Board of Directors, acting in good faith in reliance on an
opinion of a nationally recognized independent investment banking firm retained
by the Company for this purpose. For so long as the Original Warrantholder holds
this Warrant or any portion thereof, it may object in writing to the Board of
Director’s calculation of fair market value within 10 days of receipt of written
notice thereof. If the Original Warrantholder and the Company are unable to
agree on fair market value during the 10-day period following the delivery of
the Original Warrantholder’s objection, the Appraisal Procedure may be invoked
by either party to determine Fair Market Value by delivering written
notification thereof not later than the 30th day after delivery of the Original
Warrantholder’s objection. “Initial Number” has the meaning set forth in Section
13(B). “Issue Date” means the date set forth in Item 3 of Schedule A hereto.
“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose. “Market Price” shall be determined without reference to after hours or
extended hours trading. If such security is not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Market Price of such security shall be deemed to be (i) in the
event that any portion of the Warrant is held by the Original Warrantholder, the
fair market value per share of such security as determined in good faith by the
Original Warrantholder or (ii) in all other circumstances, the fair market value
per share of such security as determined in good faith by the Board of Directors
in reliance on an opinion of a nationally recognized independent investment
banking corporation retained by the Company for this purpose and certified in a
resolution to the Warrantholder. “Original Warrantholder” means the United
States Department of the Treasury. Any actions specified to be taken by the
Original Warrantholder hereunder may only be taken by such Person and not by any
other Warrantholder. “Permitted Transactions” has the meaning set forth in
Section 13(B). “Per Share Net Cash Settlement Amount” means the Average Market
Price of a share of Common Stock determined as of the relevant Exercise Date
less the then applicable Exercise Price. B-3 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp036.jpg]
“Per Share Net Share Settlement Amount” means the quotient of (i) the Average
Market Price of a share of Common Stock determined as of the relevant Exercise
Date less the then applicable Exercise Price divided by (ii) the Average Market
Price of a share of Common Stock determined as of the relevant Exercise Date.
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act. “Per Share Fair
Market Value” has the meaning set forth in Section 13(C). “Pro Rata Repurchases”
means any purchase of shares of Common Stock by the Company or any Affiliate
thereof pursuant to (A) any tender offer or exchange offer subject to Section
13(e) or 14(e) of the Exchange Act or Regulation 14E promulgated thereunder or
(B) any other offer available to substantially all holders of Common Stock, in
the case of both (A) or (B), whether for cash, shares of Capital Stock of the
Company, other securities of the Company, evidences of indebtedness of the
Company or any other Person or any other property (including, without
limitation, shares of Capital Stock, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, effected while this
Warrant is outstanding. The “Effective Date” of a Pro Rata Repurchase shall mean
the date of acceptance of shares for purchase or exchange by the Company under
any tender or exchange offer which is a Pro Rata Repurchase or the date of
purchase with respect to any Pro Rata Repurchase that is not a tender or
exchange offer. “Regulatory Approvals” with respect to the Warrantholder, means,
to the extent applicable and required to permit the Warrantholder to exercise
this Warrant for shares of Common Stock and to own such Common Stock without the
Warrantholder being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations thereunder. “SEC” means
the U.S. Securities and Exchange Commission. “Securities Act” means the
Securities Act of 1933, as amended, or any successor statute, and the rules and
regulations promulgated thereunder. “trading day” means (A) if the shares of
Common Stock are not traded on any national or regional securities exchange or
association or over-the-counter market, a Business Day or (B) if the shares of
Common Stock are traded on any national or regional securities exchange or
association or over-the-counter market, a Business Day on which such relevant
exchange or quotation system is scheduled to be open for business and on which
the shares of Common Stock (i) are not suspended from trading on any national or
regional securities exchange or association or over-the-counter market for any
period or periods aggregating one half hour or longer; and (ii) have traded at
least once on the national or regional securities exchange or association or
over- the-counter market that is the primary market for the trading of the
shares of Common Stock. “U.S. GAAP” means United States generally accepted
accounting principles. B-4 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp037.jpg]
“Warrant” means this Warrant, issued pursuant to the Warrant Agreement. “Warrant
Agreement” means the Warrant Agreement, dated as of the date set forth in Item 4
of Schedule A hereto, as amended from time to time, between the Company and the
United States Department of the Treasury. “Warrantholder” has the meaning set
forth in Section 2. “Warrant Shares” has the meaning set forth in Section 2. 2.
Number of Warrant Shares; Net Exercise. This certifies that, for value received,
the United States Department of the Treasury or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, after
the receipt of all applicable Regulatory Approvals, if any, up to an aggregate
of the number of fully paid and nonassessable shares of Common Stock set forth
in Item 5 of Schedule A hereto. The number of shares of Common Stock (the
“Warrant Shares”) issuable upon exercise of this Warrant and the Exercise Price
are subject to adjustment as provided herein, and all references to “Common
Stock,” “Warrant Shares” and “Exercise Price” herein shall be deemed to include
any such adjustment or series of adjustments. Upon exercise of the Warrant in
accordance with Section 3 hereof, the Company shall elect to pay or deliver, as
the case may be, to the exercising Warrantholder (a) cash (“Net Cash
Settlement”) or (b) Warrant Shares together with cash, if applicable, in lieu of
delivering any fractional shares in accordance with Section 5 of this Warrant
(“Net Share Settlement”). The Company will notify the exercising Warrantholder
of its election of a settlement method within one Business Day after the
relevant Exercise Date and if it fails to deliver a timely notice shall be
deemed to have elected Net Share Settlement. (i) Net Cash Settlement. If the
Company elects Net Cash Settlement, it shall pay to the Warrantholder cash equal
to the Per Share Net Cash Settlement Amount multiplied by the number of Warrant
Shares as to which the Warrant has been exercised as indicated in the Notice of
Exercise (the “Aggregate Net Cash Settlement Amount”). (ii) Net Share
Settlement. If the Company elects Net Share Settlement, it shall deliver to the
Warrantholder a number of shares of Common Stock equal to the Per Share Net
Share Settlement Amount multiplied by the number of Warrant Shares as to which
the Warrant has been exercised as indicated in the Notice of Exercise (the
“Aggregate Net Share Settlement Amount”). 3. Term; Method of Exercise. Subject
to Section 2, to the extent permitted by applicable laws and regulations, this
Warrant is exercisable, in whole or in part by the Warrantholder, at any time or
from time to time after the execution and delivery of this Warrant by the
Company on the date hereof, but in no event later than 5:00 p.m., New York City
time on the fifth anniversary of the Issue Date (the “Expiration Time”), by the
surrender of this Warrant and delivery of the Notice of Exercise annexed hereto,
duly completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company located at the address set forth in Item 6 of
Schedule A hereto (or such other office or agency of the Company in the B-5
[AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp038.jpg]
United States as it may designate by notice in writing to the Warrantholder at
the address of the Warrantholder appearing on the books of the Company). If the
Warrantholder does not exercise this Warrant in its entirety, the Warrantholder
will be entitled to receive from the Company within a reasonable time after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant, and in any event not exceeding three Business Days after the
date thereof, a new warrant in substantially identical form for the purchase of
that number of Warrant Shares equal to the difference between the number of
Warrant Shares subject to this Warrant and the number of Warrant Shares as to
which this Warrant is so exercised. Notwithstanding anything in this Warrant to
the contrary, the Warrantholder hereby acknowledges and agrees that its exercise
of this Warrant for Warrant Shares is subject to the condition that the
Warrantholder will have first received any applicable Regulatory Approvals. 4.
Method of Settlement. (i) Net Cash Settlement. If the Company elects Net Cash
Settlement, the Company shall, within a reasonable time, not to exceed five
Business Days after the date on which this Warrant has been duly exercised in
accordance with the terms of this Warrant, pay to the exercising Warrantholder
the Aggregate Net Cash Settlement Amount. (ii) Net Share Settlement. If the
Company elects Net Share Settlement, shares of Common Stock equal to the
Aggregate Net Share Settlement Amount shall be (x) issued in such name or names
as the exercising Warrantholder may designate and (y) delivered by the Company
or the Company's transfer agent to such Warrantholder or its nominee or nominees
(i) if the shares are then able to be so delivered, via book-entry transfer
crediting the account of such Warrantholder (or the relevant agent member for
the benefit of such Warrantholder) through the Depositary’s DWAC system (if the
Company's transfer agent participates in such system), or (ii) otherwise in
certificated form by physical delivery to the address specified by the
Warrantholder in the Notice of Exercise, within a reasonable time, not to exceed
three Business Days after the date on which this Warrant has been duly exercised
in accordance with the terms of this Warrant. The Company hereby represents and
warrants that any Warrant Shares issued upon the exercise of this Warrant in
accordance with the provisions of Section 3 will be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than liens or charges created by the Warrantholder, income and
franchise taxes incurred in connection with the exercise of the Warrant or taxes
in respect of any transfer occurring contemporaneously therewith). The Company
agrees that the Warrant Shares so issued will be deemed to have been issued to
the Warrantholder as of the close of business on the date on which this Warrant
and payment of the Exercise Price are delivered to the Company in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Company may then be closed or certificates representing such Warrant Shares
may not be actually delivered on such date. The Company will at all times
reserve and keep available, out of its authorized but unissued Common Stock,
solely for the purpose of providing for the exercise of this Warrant, the
aggregate number of shares of Common Stock then issuable upon exercise of this
Warrant at any time. The Company will (A) procure, at its sole expense, the
listing of the Warrant Shares issuable upon exercise of this Warrant at any
time, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Common Stock is then listed or traded and (B) B-6
[AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp039.jpg]
maintain such listings of such Warrant Shares at all times after issuance. The
Company will use reasonable best efforts to ensure that the Warrant Shares may
be issued without violation of any applicable law or regulation or of any
requirement of any securities exchange on which the Warrant Shares are listed or
traded. 5. No Fractional Warrant Shares or Scrip. No fractional Warrant Shares
or scrip representing fractional Warrant Shares shall be issued upon any
exercise of this Warrant. In lieu of any fractional Share to which the
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Average Market Price of the Common Stock
determined as of the Exercise Date multiplied by such fraction of a share, less
the pro-rated Exercise Price for such fractional share. 6. No Rights as
Stockholders; Transfer Books. This Warrant does not entitle the Warrantholder to
any voting rights or other rights as a stockholder of the Company prior to the
date of exercise hereof. The Company will at no time close its transfer books
against transfer of this Warrant in any manner which interferes with the timely
exercise of this Warrant. 7. Charges, Taxes and Expenses. Issuance of
certificates for Warrant Shares to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate, or any certificates or other securities in a name other
than that of the registered holder of the Warrant surrendered upon exercise of
the Warrant. 8. Transfer/Assignment. (A) Subject to compliance with clause (B)
of this Section 8, this Warrant and all rights hereunder are transferable, in
whole or in part, upon the books of the Company by the registered holder hereof
in person or by duly authorized attorney, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Company described in
Section 3. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Company. (B) If and for
so long as required by the Warrant Agreement, this Warrant shall contain the
legend as set forth in Sections 4.2(a) of the Warrant Agreement. 9. Exchange and
Registry of Warrant. This Warrant is exchangeable, upon the surrender hereof by
the Warrantholder to the Company, for a new warrant or warrants of like tenor
and representing the right to purchase the same aggregate number of Warrant
Shares. The Company shall maintain a registry showing the name and address of
the Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise in accordance with its terms, at the office
of the Company, and the Company shall be entitled to rely in all respects, prior
to written notice to the contrary, upon such registry. B-7 [AM_ACTIVE
402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp040.jpg]
10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Warrant Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant. 11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding day that is a Business Day. 12.
Information. With a view to making available to Warrantholders the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Warrants and Warrant Shares to the public without registration, the Company
agrees to use its reasonable best efforts to: (A) make and keep adequate public
information available, as those terms are understood and defined in Rule 144(c)
or any similar or analogous rule promulgated under the Securities Act, at all
times after the date hereof; (B) (x) file with the SEC, in a timely manner, all
reports and other documents required of the Company under the Securities Act and
the Exchange Act, and (y) if at any time the Company is not required to file
such reports, make available, upon the request of any Warrantholder, such
information necessary to permit sales pursuant to Rule 144A (including the
information required by Rule 144A(d)(4) under the Securities Act); (C) furnish
to any holder of Warrants or Warrant Shares forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
the Exchange Act and Rule 144(c)(1); a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as the
Warrantholder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities to the public
without registration; and (D) take such further action as any Warrantholder may
reasonably request, all to the extent required from time to time to enable such
Warantholder to sell Warrants or Warrant Shares without registration under the
Securities Act. 13. Adjustments and Other Rights. The Exercise Price and the
number of Warrant Shares issuable upon exercise of the Warrant shall be subject
to adjustment from time to time as follows; provided, that if more than one
subsection of this Section 13 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 13 so as to
result in duplication: B-8 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp041.jpg]
(A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Warrant Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to acquire the number of shares of Common Stock which such holder would
have owned or been entitled to receive in respect of the shares of Common Stock
subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date. In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Warrant
Shares issuable upon the exercise of this Warrant before such adjustment and (2)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Warrant
Shares issuable upon exercise of the Warrant determined pursuant to the
immediately preceding sentence. (B) Certain Issuances of Common Stock or
Convertible Securities. If the Company shall issue shares of Common Stock (or
rights or warrants or other securities exercisable or convertible into or
exchangeable (collectively, a “conversion”) for shares of Common Stock)
(collectively, “convertible securities”) (other than in Permitted Transactions
(as defined below) or a transaction to which subsection (A) of this Section 13
is applicable) without consideration or at a consideration per share (or having
a conversion price per share) that is less than 90% of the Average Market Price
determined as of the date of the agreement on pricing such shares (or such
convertible securities) then, in such event: (A) the number of Warrant Shares
issuable upon the exercise of this Warrant immediately prior to the date of the
agreement on pricing of such shares (or of such convertible securities) (the
“Initial Number”) shall be increased to the number obtained by multiplying the
Initial Number by a fraction (A) the numerator of which shall be the sum of (x)
the number of shares of Common Stock of the Company outstanding on such date and
(y) the number of additional shares of Common Stock issued (or into which
convertible securities may be exercised or convert) and (B) the denominator of
which shall be the sum of (I) the number of shares of Common Stock outstanding
on such date and (II) the number of shares of Common Stock which the aggregate
consideration receivable by the Company for the total number of shares of Common
Stock so issued (or into which convertible securities may be exercised or
convert) would purchase at the Average Market Price determined as of the date of
the agreement on pricing such shares (or such convertible securities); and (B)
the Exercise Price payable upon exercise of the Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the date of the
agreement on pricing of such shares (or of such convertible securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
B-9 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp042.jpg]
issuable upon exercise of this Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
this Warrant immediately after the adjustment described in clause (A) above. For
purposes of the foregoing, the aggregate consideration receivable by the Company
in connection with the issuance of such shares of Common Stock or convertible
securities shall be deemed to be equal to the sum of the net offering price
(including the Fair Market Value of any non-cash consideration and after
deduction of any related expenses payable to third parties) of all such
securities plus the minimum aggregate amount, if any, payable upon exercise or
conversion of any such convertible securities into shares of Common Stock; and
“Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets, (ii) in connection
with employee benefit plans and compensation related arrangements in the
ordinary course and consistent with past practice approved by the Board of
Directors, (iii) in connection with a public or broadly marketed offering and
sale of Common Stock or convertible securities for cash conducted by the Company
or its affiliates pursuant to registration under the Securities Act or Rule 144A
thereunder on a basis consistent with capital raising transactions by comparable
institutions and (iv) in connection with the exercise of preemptive rights on
terms existing as of the Issue Date. Any adjustment made pursuant to this
Section 13(B) shall become effective immediately upon the date of such issuance.
(C) Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 13(A)), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Average Market Price of the Common Stock
determined as of the first date on which the Common Stock trades regular way on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading without the right to receive such distribution, minus the
amount of cash and/or the Fair Market Value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock (such amount and/or Fair Market Value, the “Per Share Fair
Market Value”) divided by (y) the Average Market Price specified in clause (x);
such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of Warrant Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the event
that such distribution is not so made, the Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Warrant Shares that would then be issuable upon exercise of
this Warrant if such record date had not been fixed. (D) Certain Repurchases of
Common Stock. In case the Company effects a Pro Rata Repurchase of Common Stock,
then the Exercise Price shall be reduced to the price determined B-10 [AM_ACTIVE
402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp043.jpg]
by multiplying the Exercise Price in effect immediately prior to the Effective
Date of such Pro Rata Repurchase by a fraction of which the numerator shall be
(i) the product of (x) the number of shares of Common Stock outstanding
immediately before such Pro Rata Repurchase and (y) the Average Market Price of
a share of Common Stock determined as of the date of the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the Pro
Rata Repurchase, and of which the denominator shall be the product of (i) the
number of shares of Common Stock outstanding immediately prior to such Pro Rata
Repurchase minus the number of shares of Common Stock so repurchased and (ii)
the Average Market Price per share of Common Stock determined as of the date of
the first public announcement by the Company or any of its Affiliates of the
intent to effect such Pro Rata Repurchase. In such event, the number of shares
of Common Stock issuable upon the exercise of this Warrant shall be increased to
the number obtained by dividing (x) the product of (1) the number of Warrant
Shares issuable upon the exercise of this Warrant before such adjustment, and
(2) the Exercise Price in effect immediately prior to the Pro Rata Repurchase
giving rise to this adjustment by (y) the new Exercise Price determined in
accordance with the immediately preceding sentence. For the avoidance of doubt,
no increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
13(D). (E) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the Warrantholder’s right to exercise this Warrant in exchange
for any shares of stock or other securities or property pursuant to this
paragraph. In determining the kind and amount of stock, securities or the
property receivable upon exercise of this Warrant following the consummation of
such Business Combination, if the holders of Common Stock have the right to
elect the kind or amount of consideration receivable upon consummation of such
Business Combination, then the consideration that the Warrantholder shall be
entitled to receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election). (F) Rounding of Calculations; Minimum Adjustments. All
calculations under this Section 13 shall be made to the nearest one-tenth
(1/10th) of a cent or to the nearest one- hundredth (1/100th) of a share, as the
case may be. Any provision of this Section 13 to the contrary notwithstanding,
no adjustment in the Exercise Price or the number of Warrant Shares shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, but any such amount shall be carried
forward and an adjustment with respect thereto shall be made at the time of and
together with any subsequent adjustment which, B-11 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp044.jpg]
together with such amount and any other amount or amounts so carried forward,
shall aggregate $0.01 or 1/10th of a share of Common Stock, or more. (G) Timing
of Issuance of Additional Common Stock Upon Certain Adjustments. In any case in
which the provisions of this Section 13 shall require that an adjustment shall
become effective immediately after a record date for an event, the Company may
defer until the occurrence of such event (i) issuing to the Warrantholder of
this Warrant exercised after such record date and before the occurrence of such
event the additional shares of Common Stock issuable upon such exercise by
reason of the adjustment required by such event over and above the shares of
Common Stock issuable upon such exercise before giving effect to such adjustment
and (ii) paying to such Warrantholder any amount of cash in lieu of a fractional
share of Common Stock; provided, however, that the Company upon request shall
deliver to such Warrantholder a due bill or other appropriate instrument
evidencing such Warrantholder’s right to receive such additional shares, and
such cash, upon the occurrence of the event requiring such adjustment. (H) Other
Events. For so long as the Original Warrantholder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this Section
13 are not strictly applicable or, if strictly applicable, would not, in the
good faith judgment of the Board of Directors of the Company, fairly and
adequately protect the purchase rights of the Warrants in accordance with the
essential intent and principles of such provisions, then the Board of Directors
shall make such adjustments in the application of such provisions, in accordance
with such essential intent and principles, as shall be reasonably necessary, in
the good faith opinion of the Board of Directors, to protect such purchase
rights as aforesaid. The Exercise Price or the number of Warrant Shares shall
not be adjusted in the event of a change in the par value of the Common Stock or
a change in the jurisdiction of incorporation of the Company. (I) Statement
Regarding Adjustments. Whenever the Exercise Price or the number of Warrant
Shares shall be adjusted as provided in Section 13, the Company shall forthwith
file at the principal office of the Company a statement showing in reasonable
detail the facts requiring such adjustment and the Exercise Price that shall be
in effect and the number of Warrant Shares after such adjustment, and the
Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records. (J) Notice of Adjustment Event. In the event that the Company
shall propose to take any action of the type described in this Section 13 (but
only if the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Warrant Shares or a change in
the type of securities or property to be delivered upon exercise of this
Warrant), the Company shall give notice to the Warrantholder, in the manner set
forth in Section 13(J), which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as
shall be reasonably necessary to indicate the effect on the Exercise Price and
the number, kind or class of shares or other securities or property which shall
be deliverable upon exercise of this Warrant. In the case of any action which
would require the fixing of a record date, such notice shall be given at least
10 days prior to the date so fixed, and in case of all other action, such notice
shall be given at least 15 days prior to the taking of such proposed B-12
[AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp045.jpg]
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action. (K) Proceedings Prior to Any Action
Requiring Adjustment. As a condition precedent to the taking of any action which
would require an adjustment pursuant to this Section 13, the Company shall take
any action which may be necessary, including obtaining regulatory, New York
Stock Exchange, NASDAQ Stock Market or other applicable national securities
exchange or stockholder approvals or exemptions, as applicable, in order that
the Company may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Warrantholder is entitled to
receive upon exercise of this Warrant pursuant to this Section 13. (L)
Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below par value of the Common Stock, then such adjustment in Exercise Price made
hereunder shall reduce the Exercise Price to the par value of the Common Stock.
14. No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder. 15. Governing Law. This Warrant will be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the Company and the Warrantholder agrees (a) to
submit to the exclusive jurisdiction and venue of the United States District
Court for the District of Columbia for any civil action, suit or proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby, and (b) that notice may be served upon the Company at the address in
Section 19 below and upon the Warrantholder at the address for the Warrantholder
set forth in the registry maintained by the Company pursuant to Section 9
hereof. To the extent permitted by applicable law, each of the Company and the
Warrantholder hereby unconditionally waives trial by jury in any civil legal
action or proceeding relating to the Warrant or the transactions contemplated
hereby or thereby. 16. Binding Effect. This Warrant shall be binding upon any
successors or assigns of the Company. 17. Amendments. This Warrant may be
amended and the observance of any term of this Warrant may be waived only with
the written consent of the Company and the Warrantholder. 18. Prohibited
Actions. The Company agrees that it will not take any action which would entitle
the Warrantholder to an adjustment of the Exercise Price if the total number of
B-13 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp046.jpg]
shares of Common Stock issuable after such action upon exercise of this Warrant,
together with all shares of Common Stock then outstanding and all shares of
Common Stock then issuable upon the exercise of all outstanding options,
warrants, conversion and other rights, would exceed the total number of shares
of Common Stock then authorized by its Charter. 19. Notices. Any notice,
request, instruction or other document to be given hereunder by any party to the
other will be in writing and will be deemed to have been duly given (a) on the
date of delivery if delivered personally, or by facsimile, upon confirmation of
receipt, or (b) on the second Business Day following the date of dispatch if
delivered by a recognized next day courier service. All notices hereunder shall
be delivered as set forth in Item 7 of Schedule A hereto, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice. 20. Entire Agreement. This Warrant, the forms attached hereto and
Schedule A hereto (the terms of which are incorporated by reference herein), and
the Warrant Agreement (including all documents incorporated therein), contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto. [Remainder of page intentionally left blank] B-14
[AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp047.jpg]
[Form of Notice of Exercise] Date: TO: [Company] RE: Exercise of Warrant The
undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby notifies the Company of its intention to exercise its option with respect
to the number of shares of the Common Stock set forth below covered by such
Warrant. Pursuant to Section 4 of the Warrant, the undersigned acknowledges that
the Company may settle this exercise in net cash or shares. Cash to be paid
pursuant to a Net Cash Settlement or payment of fractional shares in connection
with a Net Share Settlement should be deposited to the account of the
Warrantholder set forth below. Common Stock to be delivered pursuant to a Net
Share Settlement shall be delivered to the Warrantholder as indicated below. A
new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, if any, should be issued in
the name set forth below. Number of Warrant Shares: Aggregate Exercise Price:
Address for Delivery of Warrant Shares: Wire Instructions: Proceeds to be
delivered: $ Name of Bank: City/ State of Bank: ABA Number of Bank SWIFT # Name
of Account: Account Number at Bank: Securities to be issued to: If in book-entry
form through the Depositary: Depositary Account Number: Name of Agent Member: If
in certificated form: Social Security Number or Other Identifying Number:



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp048.jpg]
Name: Street Address: City, State and Zip Code: Any unexercised Warrants
evidenced by the exercising Warrantholder’s interest in the Warrant: Social
Security Number or Other Identifying Number: Name: Street Address: City, State
and Zip Code: Holder: By: Name: Title: B-16 [AM_ACTIVE 402035251_8]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp049.jpg]
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer. Dated: COMPANY: By: Name: Title: Attest: By: Name:
Title: [Signature Page to Warrant]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp050.jpg]
SCHEDULE A Item 1 Name: Allegiant Travel Company Corporate or other
organizational form: Corporation Jurisdiction of organization: Nevada Item 2
Exercise Price: $83.33 Item 3 Issue Date: Item 4 Date of Warrant Agreement
between the Company and the United States Department of the Treasury: Item 5
Number of shares of Common Stock: Item 6 Company’s address: Item 7 Notice
information:



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp051.jpg]
SCHEDULE 1 WARRANT SHARES FORMULA The number of Warrant Shares for which
Warrants issued on each Warrant Closing Date shall be exercisable shall equal:
(i) On the Closing Date, the quotient of (x) the product of the principal amount
of the Promissory Note multiplied by 0.1 divided by (y) the Exercise Price (as
defined in Annex B); and (ii) On each subsequent Warrant Closing Date, the
quotient of (x) the product of the amount by which the principal amount of the
Promissory Note is increased on such Warrant Closing Date multiplied by 0.1
divided by (y) the Exercise Price. [AM_ACTIVE 402047551_7]



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp052.jpg]
Schedule 2 Shares Outstanding Class of Capital Stock Authorized Shares as of
3/31/20 Common stock, par value 100,000,000 15,951,546 $.001 Preferred Stock.
5,000,000 None ACTIVE 50053473v2



--------------------------------------------------------------------------------



 
[ex103warrantagrpsp053.jpg]
Schedule 3 None. ACTIVE 50053473v2



--------------------------------------------------------------------------------



 